Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 3,
2014.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-12-01167-CV


      CATHY X. CLARK, ROSS A. CLARK AND HUA XU, Appellants

                                        V.

                      CHARLES HAMMOND, III, Appellee

                     On Appeal from the 157th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-43081


                 MEMORANDUM                      OPINION

      This is an appeal from an order signed January 4, 2013. On March 11, 2014,
appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1(a)(1). The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Justices McCally, Busby and Donovan.